405 F.2d 884
John R. W. STERLING, Appellee,v.Leroy J. BLACKWELDER, Appellant.James Keith and Samuel Beach, Intervenors.
No. 12730.
United States Court of Appeals Fourth Circuit.
Argued January 6, 1969.
Decided January 24, 1969.

Alfred L. Hiss, Arlington, Va., for appellant.
Leroy J. Blackwelder, pro se.
Richard M. Millman, Washington, D. C., for appellee.
John T. Hazel, Jr., Fairfax, Va. (Hazel, Beckhorn & Hanes, Fairfax, Va., on brief), for intervenors.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
For failure to comply with Federal Rules of Civil Procedure 62(d) the appeal from the order confirming the judicial sale is dismissed as moot.


2
All other questions presented are simply attempts to relitigate the established law of the case. Sterling v. Blackwelder, 383 F.2d 282 (4th Cir. 1967) and Sterling v. Blackwelder, 387 F.2d 346 (4th Cir. 1967).


3
Dismissed.